Exhibit 10.1

THIRD AMENDMENT TO GUARANTEE FEE,

REIMBURSEMENT AND INDEMNIFICATION AGREEMENT

This THIRD AMENDMENT dated as of November 16, 2007 (this “Third Amendment”) to
the Guarantee Fee, Reimbursement Agreement and Indemnification Agreement dated
as of March 16, 2007, as amended on April 17, 2007 and on May 16, 2007 (as
amended, the “Guarantee Fee Agreement”), by and among MEDICAL SOLUTIONS
MANAGEMENT INC., a corporation organized and existing under the laws of the
State of Nevada (the “MSMI”), ORTHOSUPPLY MANAGEMENT, INC., a Delaware
corporation (the “Guarantor”) and VICIS CAPITAL MASTER FUND, a sub-trust of
Vicis Capital Series Master Trust, a unit trust organized and existing under the
laws of the Cayman Islands (the “Fund”). All capitalized terms used herein and
not otherwise defined shall have the meaning ascribed to them in the Guarantee
Fee Agreement.

WITNESSETH:

WHEREAS, MSMI proposes to enter into an amendment, in the form of Exhibit A
attached hereto, to the Irrevocable Standby Letter of Credit No. 00034 in favor
of the Bank (as amended and in effect from time to time, the “Letter of Credit”)
to change the expiration date from March 15, 2008 to March 15, 2009 (the “Letter
of Credit Amendment”).

WHEREAS, pursuant to the terms of the Guarantee Fee Agreement, MSMI may not
amend the Letter of Credit without the prior written consent of the Fund; and

WHEREAS, as consideration for the Fund’s consent to the Letter of Credit
Amendment, MSMI has agreed to issue to the Fund warrants, in the form attached
hereto as Exhibit B (the “LC Amendment Warrant”) to purchase an aggregate of
3,060,000 shares of Common Stock (the “LC Amendment Warrant Shares”), upon the
terms and conditions hereinafter set forth.

Accordingly, in consideration of the mutual promises and covenants hereinafter
set forth, the parties hereto agree as set forth below.

OPERATIVE PROVISIONS

1. Issuance of LC Amendment Warrant. Reference is hereby made to that certain
letter agreement, of even date herewith, by and between MSMI and the Fund (the
“Letter Agreement”) providing for the issuance of the LC Amendment Warrant by
MSMI to the Fund. Pursuant to the terms of the Letter Agreement, immediately
upon and subject to the effectiveness in the State of Nevada of the amendment to
MSMI’s Amended and Restated Articles of Incorporation (as so amended and
restated, the “Articles of Incorporation”) increasing the number of authorized
but unissued shares of Common Stock (the “Charter Amendment”), MSMI shall issue
the LC Amendment Warrant to the Fund.

2. Representations and Warranties. MSMI and Guarantor hereby, jointly and
severally, represent and warrant to the Fund as of the date of this Third
Amendment as follows:

(a) Issuance of Securities. Subject to the effectiveness of the Charter
Amendment as described in Section 1 hereof, MSMI has authorized the issuance of
the LC Amendment Warrant,



--------------------------------------------------------------------------------

and, if and when so issued, the LC Amendment Warrant will be validly issued,
fully paid and nonassessable and will be free from all taxes, Liens and charges
with respect to the issue thereof. Subject to the effectives of the Charter
Amendment as described in Section 1 hereof, MSMI will have authorized and
reserved 3,060,000 shares of Common Stock for the issuance upon exercise of the
LC Amendment Warrant. The LC Amendment Warrant Shares, if and when issued and
paid for upon exercise, if any, of the LC Amendment Warrant, will be validly
issued, fully paid and nonassessable and free from all taxes, Liens and charges
with respect to the issue thereof, with the holders thereupon being entitled to
all rights accorded to a holder of the Common Stock. All requisite corporate
action by and on the part of MSMI necessary for the valid issuance of the LC
Amendment Warrant and the LC Amendment Warrant Shares has been taken.

(b) Authorization; Enforcement; Validity. MSMI has the requisite corporate power
and authority to enter into and perform its obligations under this Third
Amendment, the LC Amendment Warrant (subject to the effectiveness of the Charter
Amendment as described in Section 1 hereof), and each of the other agreements or
instruments entered into by the parties hereto in connection with the
transactions contemplated by this Third Amendment (collectively, the
“Transaction Documents”). The Transaction Documents have been duly executed and
delivered by MSMI, and constitute the legal, valid and binding obligations of
MSMI enforceable against MSMI in accordance with their respective terms, except
(i) as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies, and (ii) as any rights to indemnity or
contribution hereunder may be limited by federal and state securities laws and
public policy consideration.

(c) No Conflicts. The execution, delivery and performance of the Transaction
Documents by MSMI and the consummation by MSMI of the transactions contemplated
hereby and thereby (including, without limitation, the reservation for issuance
of the LC Amendment Warrant Shares) will not (i) subject to the effectiveness of
the Charter Amendment as described in Section 1 hereof, result in a violation of
the Articles of Incorporatoin or bylaws of MSMI or the certificate of
incorporation or bylaws of the Guarantor or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any material agreement, indenture or instrument
to which MSMI or the Guarantor is a party, or (iii) result in a violation of any
law, rule, regulation, order, judgment or decree (including federal and state
securities laws and regulations) applicable to MSMI or the Guarantor or by which
any property or asset of MSMI or the Guarantor is bound or affected, except in
the case of clauses (ii) and (iii), for such breaches or defaults as would not
be reasonably expected to have a Material Adverse Effect.

(d) Placement Agent’s Fees. No brokerage or finder’s fee or commission are or
will be payable to any Person with respect to the transactions contemplated by
this Third Amendment based upon arrangements made by MSMI or any of its
affiliates. MSMI agrees that it shall be responsible for the payment of any
placement agent’s fees, financial advisory fees, or brokers’ commissions (other
than for persons engaged by the Fund) relating to or arising out of the
transactions contemplated hereby. MSMI shall pay, and hold the Fund harmless
against, any liability, loss or expense (including, without limitation,
attorney’s fees and out-of-pocket expenses) arising in connection with any claim
for any such fees or commissions.

(e) Confirmation of Representation, Warranties, Covenants. Except as disclosed
in the reports, schedules, forms, statements and other documents filed by MSMI
since March 16, 2007 with the Securities and Exchange Commission pursuant to the
reporting requirements of the

 

-2-



--------------------------------------------------------------------------------

Securities Exchange Act of 1934, as amended, (i) each representation and
warranty made by MSMI or the Guarantor in the Guaranty Fee Agreement is true and
correct in all material respects as if made as of the date hereof, except for
those made with reference to a certain date which has now passed and except that
OrthSupply Management LLC, a Massachusetts limited liability company, is no
longer a subsidiary of the Guarantor, and (ii) MSMI and the Guarantor have fully
complied in all material respects with each covenant in the Guaranty Fee
Agreement.

3. Section 9.1 Events of Default. The following are added to the end of
Section 9.1, as additional Events of Default:

(i) if MSMI fails to file the Charter Amendment with the State of Nevada and
issue the LC Amendment Warrant by February 15, 2008; or

(j) if, without written consent of the Fund, the Letter of Credit is extended
beyond March 15, 2009, whether by automatic renewal, request of MSMI, or
otherwise.

4. Consent. By its signature below, the Fund hereby consents to the Letter of
Credit Amendment.

5. Ratification of Agreement. The terms and conditions of the Guarantee Fee
Agreement that have not been modified by this Third Amendment shall remain in
full force and effect against MSMI, Guarantor, and the Fund.

6. Counterparts. This Third Amendment may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.

[signature page to follow on next page]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Third Amendment has been executed by the parties hereto
the day and year first above written.

 

MSMI: MEDICAL SOLUTIONS MANAGEMENT INC., a Nevada Corporation By:  

/s/ Brian Lesperance

  Brian Lesperance, Chief Executive Officer GUARANTOR: ORTHOSUPPLY MANAGEMENT,
INC., a Delaware corporation By:  

/s/ Brian Lesperance

  Brian Lesperance, Chief Executive Officer FUND: VICIS CAPITAL MASTER FUND, a
sub-trust of Vicis Capital Series Master Trust By:   Caledonian Bank & Trust
Limited,   Trustee of Vicis Capital Series Master Trust By:  

/s/ Keith W. Hughes

Name:   Keith W. Hughes Title:   Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT A

IRREVOCABLE STANDBY LETTER OF CREDIT NO. 00034

AMENDMENT NO. 2

AMENDMENT DATE: NOVEMBER 16, 2007

 

BENEFICIARY:   APPLICANT:

SOVEREIGN BANK

3 FRIENDS LANE, 3RD FLOOR

NEWTOWN, PA 18940

ATTENTION: STANDBY LETTER OF CREDIT DEPARTMENT

 

MEDICAL SOLUTIONS MANAGEMENT INC.

237 CEDAR HILL STREET

MARLBOROUGH, MA 01752

GENTLEMEN/LADIES:

WE HEREBY, BY MEANS OF THIS AMENDMENT NO. 2, AMEND OUR IRREVOCABLE STANDBY
LETTER OF CREDIT NO. 00034 ORIGINALLY ISSUED ON MARCH 16, 2007 (AS AMENDED BY
AMENDMENT NO. 1 THERETO DATED AS OF MAY 15, 2007, THE “LETTER OF CREDIT”) AS
FOLLOWS:

 

  (A) BY AMENDING AND RESTATING THE “EXPIRATION DATE” SECTION THEREOF IN ITS
ENTIRETY TO READ AS FOLLOWS:

 

“EXPIRATION DATE:   

MARCH 15, 2008, SUBJECT TO AUTOMATIC ONE-YEAR RENEWAL AS SET FORTH BELOW, BUT IN
ANY EVENT NO LATER THAN MARCH 15, 2009.

 

THIS LETTER OF CREDIT SHALL BE DEEMED AUTOMATICALLY EXTENDED, WITHOUT AMENDMENT,
FOR AN ADDITIONAL PERIOD OF ONE (1) YEAR FROM THE EXPIRATION DATE, UNLESS AT
LEAST THIRTY (30) DAYS PRIOR TO THE EXPIRATION DATE WE NOTIFY YOU IN WRITING, BY
REGISTERED MAIL, AT YOUR ADDRESS STATED ABOVE OR SUCH OTHER ADDRESS OF WHICH YOU
NOTIFY US IN WRITING BY REGISTERED MAIL FROM TIME TO TIME, OF OUR INTENTION NOT
TO RENEW THIS LETTER OF



--------------------------------------------------------------------------------

   CREDIT FOR ANY SUCH ADDITIONAL PERIOD. SUCH NOTICE OF OUR INTENTION TO NOT
RENEW THIS LETTER OF CREDIT SHALL AUTHORIZE YOU TO DRAW UPON THIS LETTER OF
CREDIT WITHOUT THE NEED TO DELIVER THE WRITTEN STATEMENT DESCRIBED BELOW.”; AND

 

 

(B)

BY DELETING THE PHRASE “THIS LETTER OF CREDIT EXPIRES ON MARCH 15, 2008”
CONSTITUTING THE 2ND PARAGRAPH THEREOF.

THIS AMENDMENT NO. 2 TO THE LETTER OF CREDIT SHALL BE ATTACHED TO THE LETTER OF
CREDIT, AND FORM ONE INSTRUMENT THEREWITH. EXCEPT AS MODIFIED EXACTLY AS SET
FORTH IN THE IMMEDIATELY PRECEDING PARAGRAPH, ALL TERMS AND CONDITIONS OF THE
LETTER OF CREDIT SHALL CONTINUE TO BE IN FULL FORCE AND EFFECT.

VERY TRULY YOURS,

CUSTODIAL TRUST COMPANY

 

 

BEN J. SZWALBENEST PRESIDENT



--------------------------------------------------------------------------------

Exhibit B

THIS WARRANT OR THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE
SECURITIES LAWS. NO SALE OR DISPOSITION MAY BE EFFECTED WITHOUT (i) AN EFFECTIVE
REGISTRATION STATEMENT RELATED THERETO, (ii) AN OPINION OF COUNSEL FOR THE
HOLDER, REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH REGISTRATION IS NOT
REQUIRED, (iii) RECEIPT OF A NO-ACTION LETTER(S) FROM THE APPROPRIATE
GOVERNMENTAL AUTHORITY(IES), OR (iv) OTHERWISE COMPLYING WITH THE PROVISIONS OF
SECTION 7 OF THIS WARRANT.

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT ARE
SUBJECT TO CERTAIN RESTRICTIONS SET FORTH IN THAT CERTAIN LOCK-UP AND LEAK-OUT
AGREEMENT, DATED AS OF JUNE 28, 2006, AS MAY BE AMENDED OR MODIFIED FROM TIME TO
TIME, BY AND BETWEEN MEDICAL SOLUTIONS MANAGEMENT INC. AND THE HOLDER.

SERIES CS WARRANT TO PURCHASE SHARES

OF COMMON STOCK

 

Warrant Number

   CS-

Date of Grant

                                       , 200         (the “Grant Date”)

Exercise Term

   The purchase right represented by this Warrant is exercisable, in whole or in
part, at any time from the Grant Date and from time to time thereafter through
and including the close of business on the date five (5) years from the Grant
Date (the “Expiration Date”); provided, however, that in the event that any
portion of this Warrant is unexercised as of the Expiration Date, the terms of
Section 2(b) of this Warrant shall apply.

Name of Holder

   Vicis Capital Master Fund

Right to Purchase the following number of shares of Common Stock of Medical
Solutions Management Inc. (subject to adjustment as provided herein)

   3,060,000

Warrant Price

   $0.50

 

Page 1



--------------------------------------------------------------------------------

Medical Solutions Management Inc., a Nevada corporation (the “Company”), hereby
certifies that, for value received, the “Holder” identified in the table above,
or its registered assigns, is the registered holder of a warrant (the “Warrant”)
to subscribe for and purchase the number of fully paid and nonassessable Common
Stock set forth in the table above (as adjusted pursuant to Section 4 hereof,
the “Warrant Shares”) of the Company, at a price per share equal to $0.50 (such
price and such other price as shall result, from time to time, from the
adjustments specified in Section 4 hereof is herein referred to as the “Warrant
Price”), subject to the provisions and upon the terms and conditions hereinafter
set forth.

As used herein, (a) the term “Common Stock” shall mean the Company’s presently
authorized Common Stock, par value $0.0001 per share, and any stock into or for
which such Common Stock may hereafter be converted or exchanged, and (b) the
term “Other Warrants” shall mean any warrant issued upon transfer or partial
exercise of this Warrant. The term “Warrant” as used herein shall be deemed to
include Other Warrants unless the context hereof or thereof clearly requires
otherwise.

 

  1. Term. The term of the purchase right represented by this Warrant as set
forth in the table above.

 

  2. Exercise; Expiration; Redemption.

a. Method of Exercise; Payment; Issuance of New Warrant. Subject to Section 1
hereof, the purchase right represented by this Warrant may be exercised by the
Holder, in whole or in part and from time to time after the Initial Exercise
Date, by the surrender of this Warrant (with the notice of exercise form
attached hereto as Exhibit A duly executed) at the principal office of the
Company and by the payment to the Company of an amount equal to the then
applicable Warrant Price multiplied by the number of Warrant Shares then being
purchased. The person or persons in whose name(s) any certificate(s)
representing shares of Common Stock shall be issuable upon exercise of this
Warrant shall be deemed to have become the holder(s) of record of, and shall be
treated for all purposes as the record holder(s) of, the shares represented
thereby (and such shares shall be deemed to have been issued) immediately prior
to the close of business on the date or dates upon which this Warrant is
exercised. In the event of any exercise of the rights represented by this
Warrant, certificates for the shares of stock so purchased shall be delivered to
the Holder as soon as possible and in any event within thirty (30) days after
such exercise and, unless this Warrant has been fully exercised, a new Warrant
representing the portion of the Warrant Shares, if any, with respect to which
this Warrant shall not then have been exercised shall also be issued to the
Holder as soon as possible and in any event within such thirty (30)-day period.

 

Page 2



--------------------------------------------------------------------------------

b. Expiration. In the event that any portion of this Warrant is unexercised as
of the Expiration Date, such portion of this Warrant shall automatically expire,
and the Holder shall have no rights with respect to such unexercised portion of
this Warrant.

c. Maximum. In no event shall the Holder be entitled to exercise any Warrant
Shares to the extent that, after such exercise, the sum of the number of shares
of Common Stock beneficially owned by the Holder and its affiliates (other than
shares of Common Stock which may be deemed beneficially owned through the
ownership of the unexercised portion of the Warrant Shares or any unexercised
right held by the Holder subject to a similar limitation), would result in
beneficial ownership by the Holder and its affiliates of more than 4.99% of the
outstanding shares of Common Stock (after taking into account the shares to be
issued to the Holder upon such exercise). For purposes of this Section 2(c),
beneficial ownership shall be determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended. Nothing herein shall preclude the
Holder from disposing of a sufficient number of other shares of Common Stock
beneficially owned by the Holder so as to thereafter permit the continued
exercise of this Warrant.

d. Cashless Exercise. Subject to the provisions hereof, at any time or from time
to time prior to the Expiration Date, the Holder shall also have the right to
exercise this Warrant or any portion thereof, without payment by the Holder of
the Warrant Price in cash or any other consideration (other than the surrender
of rights to receive Warrant Shares hereunder), as provided herein (a “Cashless
Exercise”). Upon a Cashless Exercise with respect to a particular number of
Warrant Shares (the “Exchanged Warrant Shares”), the Company shall deliver to
the Holder (without payment by the Holder of the Warrant Price in cash or any
other consideration (other than the surrender of rights to receive Common Stock
hereunder) that number of Warrant Shares computed using the following formula:

 

X =   

Y (A - B)

   A

 

Where:    X =    the number of Warrant Shares to be delivered to the holder;   
Y =    the number of Exchanged Warrant Shares;    A =    the Fair Market Value
of the Warrant Shares as determined in accordance with Section 4.    B =    the
Warrant Price (as adjusted through the Cashless Exercise Date)

A Cashless Exercise may be effected by the Holder by the surrender of this
Warrant as provided herein, together with a written statement specifying that
the Holder thereby intends to effect a Cashless Exercise and indicating the
number of Exchanged Warrant Shares which are covered by the Cashless Exercise.
Such Cashless Exercise shall be effective

 

Page 3



--------------------------------------------------------------------------------

upon receipt by the Company of this Warrant, together with the aforesaid written
statement, or on such later date as is specified therein (the “Cashless Exercise
Date”). The Company shall issue to the Holder as of the Cashless Exercise Date a
certificate for the Warrant Shares issuable upon the Cashless Exercise and, if
applicable, a new warrant of like tenor evidencing the balance of the Warrant
Shares remaining subject to this Warrant.

3. Stock Fully Paid; Reservation of Shares. All Warrant Shares that may be
issued upon the exercise of the rights represented by this Warrant will, upon
issuance pursuant to the terms and conditions herein, be fully paid and
nonassessable, and free from all taxes (other than any taxes determined with
respect to, or based upon, the income of the person to whom such shares are
issued), liens and charges (other than liens or charges created by actions of
the Holder or the person to whom such shares are issued), and pre-emptive rights
with respect to the issue thereof. During the period within which the rights
represented by this Warrant may be exercised, the Company will at all times have
authorized, and reserved for the purpose of the issue upon exercise of the
purchase rights evidenced by this Warrant, a sufficient number of shares of its
Common Stock to provide for the exercise of the rights represented by this
Warrant.

4. Adjustment of Warrant Price and Number of Shares. The number and kind of
securities purchasable upon the exercise of this Warrant and the Warrant Price
shall be subject to adjustment from time to time upon the occurrence of certain
events, as follows:

a. Reclassification or Merger. In case of any reclassification, change or
conversion of securities of the class issuable upon exercise of this Warrant
(other than a change in par value, or from par value to no par value, or from no
par value to par value, or as a result of a subdivision or combination), or in
case of any merger of the Company with or into another corporation (other than a
merger with another corporation in which the Company is the acquiring and the
surviving corporation and which does not result in any reclassification or
change of outstanding securities issuable upon exercise of this Warrant), or in
case of any sale of all or substantially all of the assets of the Company, the
Company, or such successor or purchasing corporation, as the case may be, shall
duly execute and deliver to the Holder a new Warrant (in form and substance
satisfactory to the Holder), so that the Holder shall have the right to receive,
at a total purchase price not to exceed that payable upon the exercise of the
unexercised portion of this Warrant, and in lieu of the shares of Common Stock
theretofore issuable upon exercise of this Warrant, the kind and amount of
shares of stock, other securities, money and property receivable upon such
reclassification, change or merger by a holder of the number of shares of Common
Stock then purchasable under this Warrant. Such new Warrant shall provide for
adjustments that shall be as nearly equivalent as may be practicable to the
adjustments provided for in this Section 4. The provisions of this Section 4(a)
shall similarly apply to successive reclassifications, changes, mergers and
transfers.

 

Page 4



--------------------------------------------------------------------------------

b. Subdivision or Combination of Shares. If at any time while this Warrant
remains outstanding and unexpired the Company shall subdivide or combine its
outstanding shares of Common Stock, the Warrant Price shall be proportionately
decreased in the case of a subdivision or increased in the case of a
combination, effective at the close of business on the date the subdivision or
combination becomes effective.

c. Stock Dividends. If at any time while this Warrant is outstanding and
unexpired the Company shall pay a dividend with respect to Common Stock payable
in Common Stock, then the Warrant Price shall be adjusted, from and after the
date of determination of stockholders entitled to receive such dividend or
distribution, to that price determined by multiplying the Warrant Price in
effect immediately prior to such date of determination by a fraction (i) the
numerator of which shall be the total number of shares of Common Stock
outstanding immediately prior to such dividend, and (ii) the denominator of
which shall be the total number of shares of Common Stock outstanding
immediately after such dividend.

d. Rights Offerings. In case the Company shall, at any time after the Grant
Date, issue rights, options or warrants to the holders of equity securities of
the Company, entitling them to subscribe for or purchase shares of Common Stock
(or securities convertible or exchangeable into Common Stock) at a price per
share of Common Stock (or having a conversion or exchange price per share of
Common Stock if a security convertible or exchangeable into Common Stock) less
than the Warrant Price in effect on the record date for such issuance (or the
date of issuance, if there is no record date), the Warrant Price to be in effect
on and after such record date (or issuance date, as the case may be) shall be
reduced, concurrently with such issue, to a price equal to the consideration
received per share in connection with the issuance of such Additional Shares of
Common Stock. In case such purchase or subscription price may be paid in part or
in whole in a form other than cash, the fair value of such consideration shall
be determined by the Board of Directors of the Company (the “Board of
Directors”) in good faith as set forth in a duly adopted board resolution
certified by the Company’s Secretary or Assistant Secretary. Such adjustment
shall be made successively whenever such an issuance occurs; and in the event
that such rights, options, warrants, or convertible or exchangeable securities
are not so issued or expire or cease to be convertible or exchangeable before
they are exercised, converted, or exchanged (as the case may be), then the
Warrant Price shall again be adjusted to be the Warrant Price that would then be
in effect if such issuance had not occurred, provided however, the Company shall
adjust the number of Warrant Shares issued upon any exercise of this Warrant
after the adjustment required pursuant to this Section 4(d) but prior to the
date such subsequent adjustment is made, in order to equitably reflect the fact
that such rights, options, warrants, or convertible or exchangeable securities
were not so issued or expired or ceased to be convertible or exchangeable before
they were exercised, converted, or exchanged (as the case may be).

 

Page 5



--------------------------------------------------------------------------------

e. Other Issuances of Securities. In case the Company or any subsidiary of the
Company shall, at any time after the Grant Date, issue shares of Common Stock,
or rights, options, warrants or convertible or exchangeable securities
containing the right to subscribe for or purchase shares of Common Stock
(excluding (i) shares, rights, options, warrants, or convertible or exchangeable
securities or issued in any of the transactions described in Sections 4(a),
4(b), 4(c), or 4(d) above, (ii) shares issued upon the exercise of such rights,
options or warrants or upon conversion or exchange of such convertible or
exchangeable securities, and (iii) this Warrant and any shares issued upon
exercise thereof), at a price per share of Common Stock (determined in the case
of such rights, options, warrants, or convertible or exchangeable securities by
dividing (x) the total amount receivable by the Company in consideration of the
sale and issuance of such rights, options, warrants, or convertible or
exchangeable securities, plus the total minimum consideration payable to the
Company upon exercise, conversion, or exchange thereof by (y) the total maximum
number of shares of Common Stock covered by such rights, options, warrants, or
convertible or exchangeable securities) lower than the Warrant Price in effect
on the date of such issuance, then the Warrant Price shall be reduced,
concurrently with such issue, to a price equal to the consideration received per
share in connection with the issuance of such Additional Shares of Common Stock.
For the purposes of such adjustment, the maximum number of shares of Common
Stock which the holder of any such rights, options, warrants or convertible or
exchangeable securities shall be entitled to subscribe for or purchase shall be
deemed to be issued and outstanding as of the date of such sale and issuance and
the consideration received by the Company therefor shall be deemed to be the
consideration received by the Company for such rights, options, warrants, or
convertible or exchangeable securities, plus the minimum consideration or
premium stated in such rights, options, warrants, or convertible or exchangeable
securities to be paid for the shares of Common Stock covered thereby. In case
the Company shall sell and issue shares of Common Stock, or rights, options,
warrants, or convertible or exchangeable securities containing the right to
subscribe for or purchase shares of Common Stock for a consideration consisting,
in whole or in part, of property other than cash or its equivalent, then in
determining the price per share of Common Stock and the consideration received
by the Company for purposes of the first sentence of this Section 4(e), the
Board of Directors shall determine, in good faith, the fair value of said
property, and such determination shall be described in a duly adopted board
resolution certified by the Company’s Secretary or Assistant Secretary. In case
the Company shall sell and issue rights, options, warrants, or convertible or
exchangeable securities containing the right to subscribe for or purchase shares
of Common Stock together with one (1) or more other securities as a part of a
unit at a price per unit, then in determining the price per share of Common
Stock and the consideration received by the Company for purposes of the first
sentence of this Section 4(e), the Board of Directors

 

Page 6



--------------------------------------------------------------------------------

shall determine, in good faith, which determination shall be described in a duly
adopted board resolution certified by the Company’s Secretary or Assistant
Secretary, the fair value of the rights, options, warrants, or convertible or
exchangeable securities then being sold as part of such unit. Such adjustment
shall be made successively whenever such an issuance occurs, and in the event
that such rights, options, warrants, or convertible or exchangeable securities
expire or cease to be convertible or exchangeable before they are exercised,
converted, or exchanged (as the case may be), then the Warrant Price shall again
be adjusted to the Warrant Price that would then be in effect if such sale and
issuance had not occurred, but such subsequent adjustment shall not affect the
number of Warrant Shares issued upon any exercise of this Warrant prior to the
date such subsequent adjustment is made.

f. Adjustment of Number of Shares. Upon each adjustment in the Warrant Price,
the number of Warrant Shares purchasable hereunder shall be adjusted, to the
nearest whole share, to the product obtained by multiplying the number of
Warrant Shares purchasable immediately prior to such adjustment in the Warrant
Price by a fraction, the numerator of which shall be the Warrant Price
immediately prior to such adjustment and the denominator of which shall be the
Warrant Price immediately thereafter.

g. Determination of Fair Market Value. For purposes of this Warrant, “fair
market value” of a share of Common Stock as of a particular date (the
“Determination Date”) shall mean (i) if shares of Common Stock are traded on a
national securities exchange (an “Exchange”), the weighted average of the
closing sale price of a share of the Common Stock of the Company on the last
five (5) trading days prior to the Determination Date reported on such Exchange
as reported in The Wall Street Journal (weighted with respect to the trading
volume with respect to each such day), (ii) if shares of Common Stock are not
traded on an Exchange but trade in the over-the-counter market and such shares
are quoted on the National Association of Securities Dealers Automated
Quotations System (“NASDAQ”), the weighted average of the closing sale price of
a share of the Common Stock of the Company on the last five (5) trading days
prior to the Determination Date reported on NASDAQ as reported in The Wall
Street Journal (weighted with respect to the trading volume with respect to each
such day), (iii) if such shares are an issue for which last sale prices are not
reported on NASDAQ, the average of the closing sale price, in each case on the
last five (5) trading days (or if the relevant price or quotation did not exist
on any of such days, the relevant price or quotation on the next preceding
business day on which there was such a price or quotation) prior to the
Determination Date as reported by the Over the Counter Bulletin Board (the
“OTCBB”), the National Quotation Bureau, Incorporated, or any other successor
organization, (iv) if no closing sales price is reported for the Common Stock by
the OTCBB, National Quotation Bureau, Incorporated or any other successor
organization for such day, the average of the high and low bid and asked price
of any of the market makers for the Common Stock as reported on the OTCBB or

 

Page 7



--------------------------------------------------------------------------------

in the “pink sheets” by the Pink Sheets, LLC on the last five (5) trading days,
or (v) if no price can be determined on the basis of the above methods of
valuation, then the judgment of valuation shall be determined in good faith by
the Board of Directors, which determination shall be described in a duly adopted
board resolution certified by the Company’s Secretary or Assistant Secretary. If
the Board of Directors is unable to determine any Valuation (as defined below),
or if the Holder disagrees with the Board of Directors’ determination of any
Valuation by written notice delivered to the Company within five (5) business
days after the determination thereof by the Board of Directors is communicated
to the Holder, which notice specifies the Holder’s determination of such
Valuation, then the Company and the Holder shall select a mutually acceptable
investment banking firm of national reputation which has not had a material
relationship with the Company or any officer of the Company within the preceding
two (2) years, which shall determine such Valuation. Such investment banking
firm’s determination of such Valuation shall be final, binding and conclusive on
the Company and the Holder. Any and all costs and fees of such investment
banking firm shall be borne equally by the Company and the Holder, however, if
the Valuation is within 90% of either party’s valuation, then the other party
shall pay all of the costs and fees of such investment banking firm. For
purposes of this Section 4(g), the term “Valuation” shall mean the
determination, to be made initially by the Board of Directors, of the fair
market value per share of Common Stock pursuant to clause (v) above.

h. Subsequent Changes. If, at any time after any adjustment of the Warrant Price
shall have been made hereunder as the result of any issuance, sale or grant of
any rights, options, warrants or convertible or exchangeable securities, any of
such rights, options or warrants or the rights of conversion or exchange
associated with such convertible or exchangeable securities shall expire by
their terms or any of such rights, options, warrants or convertible or
exchangeable securities shall be repurchased by the Company or a subsidiary of
the Company for a consideration per underlying share of Common Stock not
exceeding the amount of such consideration received by the Company in connection
with the issuance, sale or grant of such rights, options, warrants or
convertible or exchangeable securities, the Warrant Price then in effect shall
forthwith be increased to the Warrant Price that would have been in effect if
such expiring right, option or warrant or rights of conversion or exchange or
such repurchased rights, options, warrants or convertible or exchangeable
securities had never been issued. Similarly, if at any time after any such
adjustment of the Warrant Price shall have been made pursuant to Section 4(e)
above (i) any additional aggregate consideration is received or becomes
receivable by the Company in connection with the issuance of exercise of such
rights, options, warrants or convertible or exchangeable securities or
(ii) there is a reduction in the conversion or exchange ratio applicable to such
convertible or exchangeable securities so that fewer shares of Common Stock will
be issuable upon the conversion or exchange thereof or there is a decrease in
the number of shares of Common Stock issuable upon exercise of such rights,
options or

 

Page 8



--------------------------------------------------------------------------------

warrants (except where such reduction or decrease results from a combination of
shares described in Section 4(b) above), the Warrant Price then in effect shall
be forthwith readjusted to the Warrant Price that would have been in effect had
such changes taken place at the time that such rights, options, warrants or
convertible or exchangeable securities were initially issued, granted or sold.
In no event shall any readjustment under this Section 4(h) affect the validity
of any Warrant Shares issued upon any exercise of this Warrant prior to such
readjustment.

i. Excluded Transactions. Notwithstanding the foregoing, Sections 4(d) or 4(e)
above shall not apply to: (i) shares of Common Stock issued or deemed issued to
employees or directors of, or consultants to, the Company or any of its
subsidiaries pursuant to a plan, agreement, or arrangement approved by the Board
of Directors; provided that, at the time of any such issuance under clause
(i) above, the aggregate of such issuances under clause (i) in the then
preceding 12 month period shall not exceed 3,000,000 shares of Common Stock of
the Company (subject to equitable adjustment in the event a stock dividend,
stock split, combination, reclassification, or other similar event affecting the
Common Stock); provided, further that, the aggregate issuance after December 30,
2005 shall not, in any event, exceed 5,580,000 (subject to equitable adjustment
in the event a stock dividend, stock split, combination, reclassification, or
other similar event affecting the Common Stock); (ii) the issuance of securities
pursuant to the conversion or exercise of convertible or exercisable securities
outstanding on the date hereof; (iii) shares of Common Stock issued in
connection with any stock split or stock dividend of the Company; (iv) the
issuance of shares of Common Stock in connection with a bona fide joint venture
or business acquisition of or by the Company approved by the Board of Directors,
whether by merger, consolidation, sale of assets, sale or exchange of stock, or
otherwise; provided that, at the time of any such issuance under clause
(iv) above, the aggregate of such issuances under clause (iv) in the preceding
12 month period shall not exceed 10% of the then outstanding Common Stock
(assuming full conversion and exercise of all convertible and exercisable
securities); and (v) the issuance of shares of Common Stock upon exercise of any
of the warrants of the Company outstanding as of the Grant Date (or issuable
pursuant to other convertible securities of the Company outstanding as of the
Grant Date).

5. Notice of Adjustments. Whenever the Warrant Price or the number of Warrant
Shares purchasable hereunder shall be adjusted pursuant to Section 4 hereof, the
Company shall deliver to the Holder a certificate signed by its chief financial
officer setting forth, in reasonable detail, the event requiring the adjustment,
the amount of the adjustment, the method by which such adjustment was
calculated, and the Warrant Price and the number of Warrant Shares purchasable
hereunder after giving effect to such adjustment.

6. Fractional Shares. No fractional shares of Common Stock will be issued in
connection with any exercise hereunder, but in lieu of such fractional shares
the Company shall make a cash payment therefor based on the fair market value
(as determined in accordance with Section 4(g) above) of a share of Common Stock
on the date of exercise.

 

Page 9



--------------------------------------------------------------------------------

7. Compliance with Securities Act; Disposition of Warrant or Warrant Shares.

a. Compliance with Securities Act. The Holder, by acceptance hereof, agrees that
this Warrant and the shares of Common Stock to be issued upon exercise hereof
are being acquired for investment and that the Holder will not offer, sell or
otherwise dispose of this Warrant, or any shares of Common Stock to be issued
upon exercise hereof except under circumstances which will not result in a
violation of the Securities Act of 1933, as amended (the “Securities Act”). Upon
exercise of this Warrant, the Holder shall confirm in writing, by executing the
form attached as Exhibit A hereto, that the shares of Common Stock so purchased
are being acquired for investment and not with a view toward distribution or
resale. This Warrant and all shares of Common Stock issued upon exercise of this
Warrant (unless registered under the Securities Act) shall be stamped or
imprinted with a legend in substantially the following form:

“THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS. NO SALE OR DISPOSITION
MAY BE EFFECTED WITHOUT (i) AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO,
(ii) AN OPINION OF COUNSEL FOR THE HOLDER, REASONABLY SATISFACTORY TO THE
COMPANY, THAT SUCH REGISTRATION IS NOT REQUIRED, (iii) RECEIPT OF A NO-ACTION
LETTER(S) FROM THE APPROPRIATE GOVERNMENTAL AUTHORITY(IES), OR (iv) OTHERWISE
COMPLYING WITH THE PROVISIONS OF SECTION 7 OF THIS WARRANT UNDER WHICH THESE
SECURITIES WERE ISSUED DIRECTLY OR INDIRECTLY.”

In addition, in connection with the issuance of this Warrant, the Holder
specifically represents to the Company by acceptance of this Warrant as follows:

(1) The Holder is aware of the Company’s business affairs and financial
condition, and has acquired information about the Company sufficient to reach an
informed and knowledgeable decision to acquire this Warrant. The Holder has
executed a confidentiality agreement and will hold all information governed by
that agreement in accordance with the terms of such agreement. The Holder is
acquiring this Warrant for its own account for investment purposes only and not
with a view to, or for the resale in connection with, any “distribution” thereof
for purposes of the Securities Act.

 

Page 10



--------------------------------------------------------------------------------

(2) The Holder understands that this Warrant and the Warrant Shares have not
been registered under the Securities Act in reliance upon a specific exemption
therefrom, which exemption depends upon, among other things, the bona fide
nature of the Holder’s investment intent as expressed herein. In this
connection, the Holder understands that, in the view of the Securities and
Exchange Commission (the “SEC”), the statutory basis for such exemption may be
unavailable if the Holder’s representation was predicated solely upon a present
intention to hold this Warrant and the Warrant Shares for the minimum capital
gains period specified under applicable tax laws, for a deferred sale, for or
until an increase or decrease in the market price of this Warrant and the
Warrant Shares, or for a period of one (1) year or any other fixed period in the
future.

(3) The Holder further understands that this Warrant and the Warrant Shares must
be held indefinitely unless subsequently registered under the Securities Act and
any applicable state securities laws, or unless exemptions from registration are
otherwise available.

(4) The Holder is aware of the provisions of Rule 144 and 144A, promulgated
under the Securities Act, which, in substance, permit limited public resale of
“restricted securities” acquired, directly or indirectly, from the issuer
thereof (or from an affiliate of such issuer), in a non-public offering subject
to the satisfaction of certain conditions, if applicable, including, among other
things: the availability of certain public information about the Company, the
resale occurring not less than one (1) year after the party has purchased and
paid for the securities to be sold; the sale being made through a broker in an
unsolicited “broker’s transaction” or in transactions directly with a market
maker (as said term is defined under the Securities Exchange Act of 1934, as
amended) and the amount of securities being sold during any three-month period
not exceeding the specified limitations stated therein.

(5) The Holder further understands that at the time it wishes to sell this
Warrant and the Warrant Shares there may be no public market upon which to make
such a sale, and that, even if such a public market then exists, the Company may
not be satisfying the current public information requirements of Rule 144 and
144A, and that, in such event, the Holder may be precluded from selling this
Warrant and the Warrant Shares under Rule 144 and 144A even if the one (1)-year
minimum holding period had been satisfied.

(6) The Holder further understands that in the event all of the requirements of
Rule 144 and 144A are not satisfied, registration under the Securities Act,
compliance with Regulation A, or some other registration exemption will be
required; and that, notwithstanding the fact that Rule 144 and 144A is not
exclusive, the staff of the SEC has expressed its opinion that persons proposing
to sell private placement securities other than in a registered offering and
otherwise than pursuant to Rule 144 and 144A will have a substantial burden of
proof in establishing that an exemption from registration is available for such
offers or sales, and that such persons and their respective brokers who
participate in such transactions do so at their own risk.

 

Page 11



--------------------------------------------------------------------------------

b. Exchange. This Warrant may be exchanged, without payment of any service
charge, for one (1) or more new Warrants of like tenor exercisable for the same
aggregate number of shares of Common Stock upon surrender to the Company by the
Holder in person or by legal representative or by attorney duly authorized in
writing and, upon issuance of the new Warrant or Warrants, the surrendered
Warrant shall be cancelled and disposed of by the Company.

c. Disposition of Warrant or Warrant Shares. With respect to any offer, sale or
other disposition of this Warrant, or any Warrant Shares acquired pursuant to
the exercise of this Warrant prior to registration of such Warrant or Warrant
Shares, the Holder and each subsequent holder of this Warrant agrees to give
written notice to the Company prior thereto, describing briefly the manner
thereof, together with a written opinion of such holder’s counsel, if reasonably
requested by the Company, to the effect that such offer, sale or other
disposition may be effected without registration or qualification (under the
Securities Act as then in effect or any federal or state law then in effect) of
this Warrant or such Warrant Shares and indicating whether or not under the
Securities Act certificates for this Warrant or such Warrant Shares to be sold
or otherwise disposed of require any restrictive legend as to applicable
restrictions on transferability in order to ensure compliance with applicable
law. Promptly upon receiving such written notice and reasonably satisfactory
opinion, if so requested, the Company, as promptly as practicable, shall notify
such holder that such holder may sell or otherwise dispose of this Warrant or
such Warrant Shares, all in accordance with the terms of the notice delivered to
the Company. If a determination has been made pursuant to this Section 8(c) that
the opinion of counsel for the holder is not reasonably satisfactory to the
Company, the Company shall so notify the holder promptly after such
determination has been made and neither this Warrant nor any Warrant shall be
sold or otherwise disposed of until such disagreement has been resolved. The
foregoing notwithstanding, this Warrant or such Warrant Shares may (i) as to
such federal laws, be offered, sold or otherwise disposed of in accordance with
Rule 144 and 144A under the Securities Act, provided that the Company shall have
been furnished with such information as the Company may reasonably request to
provide a reasonable assurance that the provisions of Rule 144 and 144A have
been satisfied and (ii) be offered, sold, distributed or otherwise transferred
to any Affiliate of the Holder without regard to this Section 7, but only if the
Company is in receipt of an opinion of counsel as to the permissibility of such
transfer under federal and state securities laws and an investor representation
letter from the transferee, in form and substance reasonably satisfactory to the
Company. Each certificate representing this Warrant or the Warrant Shares thus
transferred (except a transfer pursuant to Rule 144) shall bear a legend as to
the applicable restrictions on transferability in order to ensure compliance
with such

 

Page 12



--------------------------------------------------------------------------------

laws, unless in the aforesaid opinion of counsel for the holder, such legend is
not required in order to ensure compliance with such laws. The Company may issue
stop transfer instructions to its transfer agent or, if acting as its own
transfer agent, the Company may stop transfer on its corporate books, in
connection with such restrictions. As used herein, “Affiliate of the Holder”
shall mean (x) any owner, shareholder, partner or member of the Holder, and
(y) any other Person that directly or indirectly, through one or more
intermediaries, Controls or is Controlled by or is under common Control (as such
terms are defined in Rule 12b-2 promulgated under the Securities Exchange Act of
1934, as amended) with the Holder.

8. Rights as Stockholders; Information. The Holder, as such, shall not be
entitled to vote or be deemed the holder of Common Stock or any other securities
of the Company which may at any time be issuable on the exercise hereof for any
purpose, nor shall anything contained herein be construed to confer upon the
Holder, as such, any of the rights of a stockholder of the Company or any right
to vote for the election of the directors or upon any matter submitted to
stockholders at any meeting thereof, or to receive notice of meetings, until
this Warrant shall have been exercised and the Warrant Shares purchasable upon
the exercise hereof shall have become deliverable, as provided herein. The
foregoing notwithstanding, the Company will transmit to the Holder such
information, documents and reports as are generally distributed to the holders
of any class or series of the securities of the Company concurrently with the
distribution thereof to the stockholders.

9. Additional Rights.

9.1 Mergers. In the event that the Company undertakes to (i) sell, lease,
exchange, convey or otherwise dispose of all or substantially all of its
property or business, or (ii) merge into or consolidate with any other
corporation (other than a wholly-owned subsidiary of the Company), or effect any
transaction (including a merger or other reorganization) or series of related
transactions, in which more than fifty percent (50%) of the voting power of the
Company is disposed of, the Company will use its best efforts to provide at
least thirty (30) days notice of the terms and conditions of the proposed
transaction. The Company shall cooperate with the Holder in consummating the
sale of this Warrant in connection with any such transaction.

10. Modification and Waiver. This Warrant and any provision hereof may be
changed, waived, discharged or terminated only by an instrument in writing
signed by the party against which enforcement of the same is sought.

11. Notices. Unless otherwise specifically provided herein, all communications
under this Warrant shall be in writing and shall be deemed to have been duly
given (i) on the date of service if served personally on the party to whom
notice is to be given, (ii) on the day of transmission if sent by facsimile
transmission to

 

Page 13



--------------------------------------------------------------------------------

the number shown on the books of the Company, and telephonic confirmation of
receipt is obtained promptly after completion of transmission, (iii) on the day
after delivery to Federal Express or similar overnight courier, or (iv) on the
fifth day after mailing, if mailed to the party to whom notice is to be given,
by first class mail, registered or certified, postage prepaid, and properly
addressed, return receipt requested, to the Holder at its address as shown on
the books of the Company or to the Company at the address indicated therefor on
the signature page of this Warrant. The Holder or the Company may change its
address for purposes of this Section 11 by giving the other party written notice
of the new address in the manner set forth herein.

12. Binding Effect on Successors. This Warrant shall be binding upon any
corporation succeeding the Company by merger, consolidation or acquisition of
all or substantially all of the Company’s assets, and all of the obligations of
the Company relating to the Common Stock issuable upon the exercise or
conversion of this Warrant shall survive the exercise, conversion and
termination of this Warrant and all of the covenants and agreements of the
Company shall inure to the benefit of the successors and assigns of the Holder.
The Company will, at the time of the exercise or conversion of this Warrant, in
whole or in part, upon request of the Holder but at the Company’s expense,
acknowledge in writing its continuing obligation to the Holder in respect of any
rights to which the Holder shall continue to be entitled after such exercise or
conversion in accordance with this Warrant; provided, that the failure of the
Holder to make any such request shall not affect the continuing obligation of
the Company to the Holder in respect of such rights.

13. Lost Warrants or Stock Certificates. The Company covenants to the Holder
that, upon receipt of evidence reasonably satisfactory to the Company of the
loss, theft, destruction or mutilation of this Warrant or any stock certificate
and, in the case of any loss, theft or destruction, upon receipt of an executed
lost securities bond or indemnity reasonably satisfactory to the Company, or in
the case of any such mutilation upon surrender and cancellation of such Warrant
or stock certificate, the Company will make and deliver a new Warrant or stock
certificate, of like tenor, in lieu of the lost, stolen, destroyed or mutilated
Warrant or stock certificate.

14. Descriptive Headings. The descriptive headings of the several paragraphs of
this Warrant are inserted for convenience only and do not constitute a part of
this Warrant.

15. Governing Law. This Warrant shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of the
Commonwealth of Massachusetts (without regard to principles of conflicts of
laws).

16. Remedies. In case any one (1) or more of the covenants and agreements
contained in this Warrant shall have been breached, the Holder (in the case of a
breach by the Company), or the Company (in the case of a breach by the Holder),
may proceed

 

Page 14



--------------------------------------------------------------------------------

to protect and enforce their or its rights either by suit in equity and/or by
action at law, including, but not limited to, an action for damages as a result
of any such breach and/or an action for specific performance of any such
covenant or agreement contained in this Warrant.

17. Acceptance. Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to the foregoing terms and conditions.

18. No Impairment of Rights. The Company will not, by amendment of its Charter
or through any other means, avoid or seek to avoid the observance or performance
of any of the terms of this Warrant, but will at all times in good faith assist
in the carrying out of all such terms and in the taking of all such action as
may be necessary or appropriate in order to protect the rights of the Holder
against impairment.

19. Assignment; Exchange of Warrant. Subject to compliance with applicable
securities laws, this Warrant, and the rights evidenced hereby, may be
transferred by the Holder by endorsement by the Holder of the form of assignment
attached as Exhibit B hereto. On the surrender for exchange of this Warrant,
with the Holder’s endorsement and together with an opinion of counsel reasonably
satisfactory to the Company that the transfer of this Warrant will be in
compliance with applicable securities laws, the Company will, at the Holder’s
sole cost and expense, including payment by the Holder of any applicable
transfer taxes, issue and deliver to or on the order of the Holder thereof a new
Warrant or Warrants of like tenor, in the name of the Holder and/or the
transferee(s) specified by the Holder (each, a “Transferee”), providing for in
the aggregate on the face or faces thereof the number of shares of Common Stock
called for on the face or faces of this Warrant so surrendered by the Holder.
Notwithstanding the foregoing, no such transfers shall result in any public
distribution of this Warrant.

 

Page 15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed on its
behalf by one of its officers thereunto duly authorized.

 

MEDICAL SOLUTIONS MANAGEMENT INC. By:      

Name:

Title:

Dated: November         , 2007

 



--------------------------------------------------------------------------------

NOTICE TO FLORIDA RESIDENTS

 

--------------------------------------------------------------------------------

WHERE SALES ARE MADE TO FIVE OR MORE PERSONS IN FLORIDA (EXCLUDING CERTAIN
INSTITUTIONAL PURCHASERS DESCRIBED IN SECTION 517.061(7) OF THE FLORIDA
SECURITIES AND INVESTOR PROTECTION ACT) (THE “ACT”), ANY SUCH SALE MADE PURSUANT
TO SECTION 517.061(11) OF THE ACT SHALL BE VOIDABLE BY THE PURCHASER EITHER
WITHIN THREE DAYS AFTER THE FIRST TENDER OF CONSIDERATION IS MADE BY SUCH
PURCHASER TO THE ISSUER, OR AN AGENT OF THE ISSUER, OR AN ESCROW AGENT OR WITHIN
THREE DAYS AFTER THE AVAILABILITY OF THAT PRIVILEGE IS COMMUNICATED TO SUCH
PURCHASER, WHICHEVER OCCURS LATER.

 



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTICE OF EXERCISE

1. The undersigned hereby elects to purchase shares of Common Stock of Medical
Solutions Management Inc. pursuant to the terms of the attached Warrant, and
tenders herewith payment of the purchase price of such shares in full.

2. Please issue a certificate or certificates representing said shares in the
name of the undersigned or in such other name or names as are specified below:

 

--------------------------------------------------------------------------------

(Name)

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(Address)

3. The undersigned represents that the aforesaid shares are being acquired for
the account of the undersigned for investment and not with a view to, or for
resale in connection with, the distribution thereof and that the undersigned has
no present intention of distributing or reselling such shares.

 

   (Signature)

--------------------------------------------------------------------------------

(Date)

 



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF ASSIGNMENT

(To be signed only on transfer of Warrant)

For value received, the undersigned hereby sells, assigns and transfers unto
                                                  the right represented by the
within Series CS Warrant No. CS-11 to purchase              shares of Common
Stock of Medical Solutions Management Inc. to which the within Series CS Warrant
No. CS-11 relates, and appoints                                         
                         Attorney-in-Fact to transfer such right on the books of
Medical Solutions Management Inc., with full power of substitution in the
premises.

Dated:

   (Signature must conform to name of Holder as specified on the face of
Warrant)          (Address)

 